DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 5/1/2020; 5/4/2020; 6/17/2020; 6/26/2020 and 7/15/2022 have been considered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marx et al.(WO 2005/121311) in view of Stephanopoulos et al.(US 5,262,320), Oo et al. (Biomaterials) and Antwiler (US 2008/0220523).
With respect to claim 15, the reference of Marx et al. discloses a system for expanding cells (Fig. 1) that includes: a bioreactor (12); at least one motor (23) configured to connect to and rotate the bioreactor; at least one fluid circulation path (medium path) (¶[0034] of the machine translation) fluidly associated with the bioreactor; at least one pump (17, 19) for circulating fluid through the at least one fluid circulation path and the bioreactor.
While the reference of Marx et al. discloses a motor (23) for rotating the bioreactor (12), a fluid circulation path (medium path) and a pump (17, 19), claim 15 differs because the reference is silent with respect to the presence of a processor and memory for controlling the system.
The reference of Antwiler discloses that it is known in the art to control the flow and rotation of a bioreactor device using a processor and memory structure as suggested/evidenced by Figs. 6-17 and related text at ¶[0156]-[0167].
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference of Marx et al. with a processor and memory for storing processor executable instructions for operating the system as required of the primary reference.  Note automating a manual activity which provides the same function/results is not a patentable distinction (MPEP 2144.04, III.).
While the reference of Marx et al. discloses rotating the device between a first horizontal orientation and a second horizontal orientation that is about 180 degrees from the first horizontal orientation during the culture process which includes circulating culture medium through the bioreactor (¶[0045]-[0046] of the machine translation), claim 15 further differs by reciting specific steps for seeding/attaching and expanding the cells in the device.
The references of Stephanopoulous et al. and Oo et al. disclose that it is known in the art to seed/attach cells within an interior volume of a bioreactor device by flowing cells into the space at a first horizontal orientation, reducing flow and allowing the cells to attach for a predetermined period of time, rotating the bioreactor in 90 degree increments in a horizontal orientation and allowing cells to seed/attach after each increment before performing the desired culture process using the seeded/attached cells (col. 20, lines 34-60, of Stephanopoulous et al. and page 8807, section 2.6 of Oo et al.
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to modify the system of the primary reference to allow automation of the seeding/attaching of the cells to the bioreactor surfaces as suggested by the references of Stephanopoulous et al. and Oo et al.  Note the system as modified above would encompass the steps required of claim 15 because the process would include a position when the first seeded cells are 180 degrees with respect to a set of newly seeded cells and the previously seeded cells would be capable of expanding while additional cells are seeded and/or after all of the cells have been seed in the device and cultured as encompassed by the process suggested by the combination of the references as discussed above.
With respect to claims 16 and 17, the bioreactor (12) of Marx et al. includes a plurality of hollow fiber membranes (Figs. 1 and 2)(¶[0035] and [0047] of the machine translation).
With respect to claims 18-20, after seeding cells in a first seeding position and the cells are resting at a position that is 180 degrees from the seeding position while other cells are being seeded or when the previously seed cells are positioned in the gas space, the first portion of the bioreactor would be the top portion of the hollow fiber and the second portion would be a bottom portion of the hollow fiber and cells would grow from the top portion to the bottom portion under the influence of gravity since they would be located at the highest position within the hollow fiber and would have no other place to expand.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,557,112. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 15-20 are anticipated by patented claims 1-10 because the steps of providing the previously attached cells in a second orientation (180 degrees) from the first orientation would include a condition where the previously attached cells are expanded and would grow from the top of the hollow fiber membrane towards the bottom of the hollow fiber membrane under the influence of gravity as required of the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references of Gibbons et al.(US 2011/0159584) and McFetridge et al.(ASAIO J.) are cited as prior art that pertain to the culturing of cells within a hollow fiber membrane bioreactor that can be rotated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB